Citation Nr: 0723394	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-28 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.   
 
2.  Entitlement to an initial higher (compensable) rating for 
residuals of a fracture of the right thumb.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from May 1985 to April 1989.  
He also had a period of service from January 1991 to December 
1992 for which a discharge under other than honorable 
conditions was issued.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 RO rating decision 
that granted service connection and a noncompensable rating 
for residuals of a fracture of the right thumb, effective 
March 17, 2003, and denied service connection for a low back 
disability.  In September 2006, the veteran testified at a 
Travel Board hearing at the RO.  

The issue of an increased rating for the right thumb 
condition is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.  VA will notify you if further action is required 
on your part.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  A chronic low back condition was not shown during the 
veteran's honorable period of service, nor for many years 
thereafter.




CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§ 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in March 2003 and June 2003 letters, issued 
prior to the decision on appeal, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.  Another letter providing the above 
information, and advising the veteran to submit any evidence 
in his possession was issued to the veteran in April 2005.  A 
March 2006 letter advised the veteran of the evidence needed 
to establish a disability rating and effective date.  The 
case was last readjudicated in May 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, personnel records, private 
medical records, VA examination reports, and Social Security 
Administration (SSA) records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

As an initial matter, the Board notes that the veteran's 
second period of service from January 1991 to December 1992 
was terminated by an other than honorable discharge.  Thus, 
compensation is not payable for any disability resulting from 
that period of service.  38 C.F.R. § 3.12.

Following review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a low back disability.  

In this regard, service medical records from the veteran's 
first period of service reveal no treatment or findings of 
any low back condition.  On his separation examination, he 
reported a history of recurrent back pain, which the examiner 
noted was mechanical low back pain which was not currently 
disabling.  Physical examination at that time revealed no 
spine abnormalities.  On physical examination at entrance 
onto the veteran's second period of service in December 1990, 
the veteran denied having recurrent back pain, and physical 
examination was normal.  He was seen during his second period 
of service for a low back strain in September 1991.  

Post-service private treatment records note the veteran 
suffered an injury to his lumbar spine in February 1997 while 
turning a patient at work.  He was sent to physical therapy 
and was off from work due to back pain.  X-rays were noted to 
be normal in a March 1997 physician's report.  CT scan 
revealed a tiny bulge at L4-5.  He still had complaints of 
back pain in January 1998.

In October 2002 he presented to the emergency room noting low 
back pain.  He indicated he had lifted a bucket the previous 
day without pain at that time.  He felt discomfort later that 
night, and was unable to get up the next morning due to low 
back pain.  An October 2002 private report noted the veteran 
reported a history of back trouble of about 5 years duration.  
In January 2003 an x-ray noted severe degeneration of the L5-
S1 disc and moderate narrowing at L3-4 and L4-5.  Later that 
month he underwent surgery for his disc disease.

Records from SSA note the veteran suffered a job-related 
injury in October 2002, underwent surgery in January 2003, 
and had hardware removed from his back in January 2004.

The evidence clearly shows the veteran suffers from a current 
low back disability.  However, the question remains whether 
the current disability is related to his honorable military 
service.  None of the private treatment records from 1997 
through 2003 mention any service-related back injury.  Those 
records note only work-related back injuries in 1997 and 
2002.  There are also two VA examination opinions, and one 
private physician opinion in the record.

A VA examination in July 2003 noted the veteran reported a 
history of injuring his back in the Navy, having problems 
over the years, and finally having severe problems in late 
2002.  The assessment was residuals of injury to lumbar 
spine, status postoperative spine fusion from L3 through S1.  
This opinion, however, was not based upon a review of the 
claims file and made no reference to the work-related 
injuries in 1997 and 2002.  As such, to the extent the 
opinion can be construed to link his current condition to 
service, such is entitled to no probative weight.  See Madden 
v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is 
entitled to discount the weight, credibility, and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence); see also Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  

To support his claim, the veteran submitted a statement from 
his private physician dated in September 2005.  In this 
statement, the physician indicated that the veteran reported 
injuring his back during his Navy service from 1986 to 1992, 
which was thought to be a pulled muscle at the time.  The 
physician stated that it was possible, if not likely, that 
the veteran had some injury to the lumbar disc at that time.  
He further stated that while a single episode of injury 
cannot explain the veteran's whole picture, it is likely that 
he did have some exacerbation of co-existing conditions in 
the lumbosacral spine as a result of his injury in the Navy.  

The Board finds this opinion to be entitled to less probative 
weight.  Again, there is no indication that the physician 
reviewed the claims file in rendering his opinion.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (an opinion that is 
based on review of the medical evidence is more probative 
than an opinion that is based on the veteran's reported 
history).  Further, there is no evidence of any back injury 
being diagnosed or treated during his first period of 
service.  Additionally, the only back injury noted in service 
occurred during the veteran's dishonorable period of service.  
As such, any condition linked to that injury cannot serve as 
the basis for service-connected compensation benefits.  

Finally, a May 2006 VA examination report note the physician 
reviewed the claims file, including the private physician's 
opinion and the extensive treatment records.  Following 
review of the file and examination of the veteran, the 
examiner opined that the veteran's current back condition is 
likely unrelated to his military service.  He stated that he 
was treated for an isolated lumbar strain in 1991 with 
resolution of symptoms, with no particular back-related 
complaints at exit or until his job-related injury in 1997.  
The examiner also noted the history the veteran provided to 
his private physician in 2002 of a 5-year history of back 
problems, which places the onset in 1997.  The examiner 
concluded that the veteran's current back problems are tied 
to his injuries at work.  This opinion was based upon a 
complete review of the claims file and examination of the 
veteran, and is considered highly probative.  See Owens, 
supra. 

For the reasons set forth above, the Board finds that the 
preponderance of the probative evidence is against a finding 
that his current low back condition is related to his active 
service.  As such, the claim for service connection is 
denied.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

As to the veteran's claim for an initial higher (compensable) 
rating for residuals of a fracture of the right thumb, he was 
last afforded a VA orthopedic examination in July 2003.  The 
examiner reported that there was no abnormality of range of 
motion of the veteran's thumb, that he could touch the palmar 
crease with his thumb, and that he had excellent grip 
strength.  The diagnoses included status post fracture of the 
right thumb.  

At the September 2006 Board hearing, the veteran testified 
that he would sometimes have limited movement of the right 
hand.  He also stated that his right hand would lock up 
completely at times and that it would be painful.  The 
veteran further indicated that he would find himself dropping 
things such as a screwdriver or a hammer.  

The Board notes that the veteran is essentially indicating 
possible worsening of his residuals of a fracture of the 
right thumb since the last examination.  Further, the Board 
notes that he has not been afforded a VA examination as to 
such disorder in four years.  Therefore, the Board finds that 
a current examination is necessary.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1995) (VA was required to afford a 
contemporaneous medical examination where examination report 
was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Relevant ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him for 
his residuals of a fracture of the right 
thumb since July 2003.  After receiving 
this information and any necessary 
releases, contact the named medical 
providers and obtain copies of the related 
medical records which are not already in 
the claims folder.  

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
severity of his service-connected 
residuals of a fracture of the right 
thumb.  The claims folder must be provided 
to and reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted, 
including x-ray, and all symptoms should 
be described in detail.  

Specifically, the examiner should conduct 
a thorough orthopedic examination of the 
residuals of a fracture of the right thumb 
and provide a diagnosis of any pathology 
found.  In examining the right thumb, the 
examiner should document any limitation of 
motion in degrees to include providing the 
point at which painful motion begins.  The 
examiner should indicate whether pain or 
weakness significantly limits functional 
ability during flare-ups or when the right 
thumb is used repeatedly over a period of 
time.  The examiner should also indicate 
whether the joint exhibits weakened 
movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss.  

3.  Thereafter, review the claims for 
entitlement to an initial higher 
(compensable) rating for residuals of a 
fracture of the right thumb.  If the claim 
remains denied, issue a supplemental 
statement of the case to the veteran and 
his representative, and give an 
opportunity to respond before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


